COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Clements and Senior Judge Hodges
Argued at Chesapeake, Virginia


JUMA AKILI WHITFIELD
                                            MEMORANDUM OPINION * BY
v.   Record No. 2359-99-1                    JUDGE RICHARD S. BRAY
                                               OCTOBER 10, 2000
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Dean W. Sword, Jr., Judge

          Andrew G. Wiggin (Donald E. Lee, Jr. and
          Associates, on briefs), for appellant.

          Richard B. Smith, Senior Assistant Attorney
          General (Mark L. Earley, Attorney General,
          on brief), for appellee.


     Juma Akili Whitfield (defendant) was convicted in a bench

trial of "carjacking," a violation of Code § 18.2-58.1.     On

appeal, he complains the court erroneously 1) failed to inquire

into a possible "conflict" between himself and his attorney, 2)

permitted the Commonwealth to introduce hearsay evidence, and 3)

convicted him upon insufficient evidence.    Finding no error, we

affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.   In accordance with well established


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
principles, we consider the evidence in the light most favorable

to the Commonwealth.    See Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).

     In the early morning hours of March 28, 1999, defendant and

his girlfriend, Arnae Mackey, approached Christopher Seeds

(Seeds), then operating his car at a stoplight in the City of

Portsmouth, and asked for a "ride" to a nearby "gas station."

Seeds "used to give [defendant] a ride to school," and acceded to

his request.    After stopping at the station, the three proceeded

towards Seeds' home.    In route, defendant "grabbed" Seeds from

behind, placed a "12 to 14 inch" knife to his throat and

instructed him to stop the car.    After Mackey searched Seeds'

pockets at defendant's direction, defendant "pull[ed] [Seeds] out

the . . . door," "dragged" him to the rear of the vehicle, and

ordered him into the trunk.   When Seeds pleaded with defendant "to

let [him] go," defendant "brought his arm down" and Seeds "took

off running."    Defendant then entered the car and fled,

accompanied by Mackey.

     During the pretrial colloquy between defendant and the court,

defendant confirmed that he was "ready for trial," but, without

explanation, declined to answer the inquiry, "are you satisfied

with the services of your attorney?"    In response, the court

referenced defendant's prior motion for substitution of counsel

and related hearing several weeks earlier and expressly declined

to "go behind [the resulting] order" denying the requested

                                - 2 -
relief. 1   Neither defendant nor his counsel then objected to the

trial court's ruling or otherwise pursued the issue.    A transcript

of the previous hearing is not a part of the instant record.

     Defendant first contends the court erroneously neglected to

inquire into the "conflict of interest" suggested by his

unwillingness to voice satisfaction with the services of his

attorney.    However, absent a transcript of the earlier hearing, we

are unable to properly consider the issue, a deficiency

exacerbated by defendant's silence following the comments of the

trial court.    It is the responsibility of the defendant to provide

this Court a record of the proceedings on appeal sufficient to

facilitate appellate review.    See Smith v. Commonwealth, 16 Va.

App. 630, 635, 432 S.E.2d 2, 6 (1993).    Thus, on the record before

us, we are unable to find error in the trial court.

     Defendant's reliance upon Carter v. Commonwealth, 11 Va. App.
569, 400 S.E.2d 540 (1991), and Dowell v. Commonwealth, 3 Va. App.
555, 351 S.E.2d 915 (1987), in support of a contrary result is

misplaced.    Both Carter and Dowell instruct that "'a trial court

has a duty to conduct further inquiry to determine if an actual

conflict exists'" between an accused and counsel, once "'the

possibility of a conflict of interest is apparent,'" a "'probable

risk . . . brought to [the] court's attention.'"    Carter, 11 Va.
1
       The record does not reflect an order specifically
addressing the prior motion, but defendant acknowledges the
procedural history on brief.


                                - 3 -
App. at 573, 400 S.E.2d at 543 (quoting Dowell, 3 Va. App. at 559,

561, 351 S.E.2d at 917, 918) (emphasis added).   In distinct

contrast, the instant record reflects no "apparent" or "probable"

conflict of interest.

     Defendant next complains the court erroneously admitted the

"hearsay testimony" of Detective David L. Lodge recounting a

statement given Lodge by Mackey.    However, during the disputed

testimony, defense counsel complained only, "I'm going to further

object to this," without articulating a basis for the objection.

"It is the duty of a party . . . when he objects to evidence to

state the grounds of his objections, so that the trial judge may

understand the precise question . . . he is called upon to

decide."   Simmons v. Commonwealth, 6 Va. App. 445, 450, 371 S.E.2d
7, 10 (1988) (citation omitted).    Accordingly, "[t]he Court of

Appeals will not consider an argument on appeal which was not

presented to the trial court."    Ohree v. Commonwealth, 26 Va. App.
299, 308, 494 S.E.2d 484, 488 (1998) (citing Rule 5A:18).

     Finally, defendant challenges the sufficiency of the evidence

to support the conviction.   However, defendant concedes on brief

that "the weight of the evidence would be for a finding of guilt,"

if the record includes the testimony of Mackey's statements to

Detective Lodge.   We agree and, having decided that such

statements are not erroneously in evidence, find the record

sufficient to support the conviction.



                                 - 4 -
Accordingly, we affirm the decision of the trial court.

                                                   Affirmed.




                         - 5 -